Citation Nr: 0510309	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  03-30 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hearing loss in the 
right ear.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to May 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for hearing loss in the right ear.

During the hearing before the undersigned in February 2005, 
the veteran raised a claim for service connection for 
residuals of a head injury, to include headaches and 
dizziness.  Since this matter has not been developed or 
certified for appeal, it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The service medical records are negative for complaints 
or findings of a hearing loss in the right ear.

2.  A hearing loss in the right ear was initially documented 
years after service, and there is no competent medical 
evidence to link it to service.  


CONCLUSION OF LAW

A hearing loss in the right ear was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West. 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that VA letters issued in October and 
December 2002 apprised the appellant of the information and 
evidence necessary to substantiate his claim, which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also requested to provide any 
evidence in his possession that pertains to the claim.  As 
such, the Board finds that the correspondence satisfied VA's 
duty to notify the appellant as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 38 C.F.R. § 3.159 
(2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  Since VCAA notice was provided to the 
appellant prior to the initial RO adjudication denying the 
claim, the timing of the notice complies with the express 
requirements of the law as found by the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records and VA outpatient treatment 
records.  The veteran has been afforded the opportunity for a 
personal hearing on appeal.  The Board has carefully reviewed 
the veteran's statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  Based on the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.

Factual background

The service medical records disclose that the veteran 
apparently fell on his left wrist in a shower in July 1963.  
There were no complaints or findings concerning his hearing.  
On a report of medical history in April 1964, the veteran 
denied ear trouble, to include running ears.  A clinical 
evaluation of the ears on the separation examination in April 
1964 was normal.  A whispered voice hearing test was 15/15 in 
the right ear.

The veteran submitted a claim for service connection for 
hearing loss in the right ear in April 2002.  He reported 
that he worked in a mess hall, slipped on a wet floor and hit 
his head on a stainless steel table.  He asserted that he did 
not go to the hospital for this, but that his hearing 
diminished.  

In October 2002, the veteran reported that he was treated at 
Underwood Hospital in the 1970's for a disability of the 
right ear.

Following a request for information from the VA, Underwood 
Hospital reported in December 2002 that it could not locate 
the veteran's records in the hospital database.

VA outpatient treatment records dated from 1998 to 2003 have 
been associated with the claims folder.  The veteran was seen 
in the audiology clinic in November 2002 and reported 
decreased hearing in his right ear since the previous 
examination six months earlier.  It was indicated that an 
audiogram revealed a severe, mixed hearing loss in the right 
ear.

In a statement dated in February 2005, a VA audiologist 
related that he examined the veteran in November 2002, at 
which time he showed a severe mixed hearing loss in the right 
ear.  He noted that the veteran stated that his hearing loss 
started in service, as a result of a fall in the shower in 
which he hit his head in 1963.  The audiologist added that 
the veteran denied any occupational or recreational noise 
exposure.  He opined that as head trauma could certainly 
cause conductive hearing loss, it is at least as likely as 
not that the veteran's hearing loss was caused by his fall in 
service.

Analysis 

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
sensorineural hearing loss becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 25 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1996).

The Court, citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992), stated in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that the Court has held the above regulation, although 
prohibiting an award of service connection where audiometric 
test scores are within established limits, does not prevent a 
veteran from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  In Hensley, id. at 157, citing Current Medical 
Diagnosis & Treatment 110-11 (Stephen A. Schroeder et. al 
eds., 1988), the Court also indicated that the threshold for 
normal hearing was from 0 to 20 decibels, and that higher 
threshold levels revealed some degree of hearing loss.  

The veteran asserts that service connection is warranted for 
hearing loss in the right ear.  It is significant to point 
out that the veteran has provided several different versions 
of how he sustained the hearing loss.  On his application for 
service connection, submitted in April 2002, he claimed that 
he slipped on a wet floor in the mess hall and hit his head 
on a stainless steel table.  On another occasion, he 
apparently told a VA audiologist that he fell in the shower 
and hit his head.  The Board concedes that the service 
medical records do show that the veteran did fall in the 
shower in July 1963.  The fact remains, however, that there 
is no indication in the record that he hit his head.  
Following the incident, he only had complaints referable to 
the left wrist.  Indeed, the service medical records are 
completely negative for complaints or findings concerning a 
hearing loss.  The Board observes that his hearing was normal 
on the separation examination in April 1964.  The Board 
recognizes that the whispered voice test is crude when 
compared to modern audiometric examinations.  However, it 
represents the best evidence available regarding the status 
of the veteran's hearing at the time of his discharge from 
service.  The evidence does not demonstrate that the veteran 
had a hearing loss at the time of his separation from 
service.  

Although the veteran has referred to treatment for his 
hearing in the early 1970's, these records apparently cannot 
be obtained.  Even if such records were available, they would 
not show treatment for hearing complaints for approximately 
six years following the veteran's separation from service.  

The Board concedes that a VA audiologist has concluded that 
the veteran's current hearing loss in his right ear is 
related to his fall in service.  Clearly, his opinion was 
based on the assumption that the veteran hit his head in 
service.  As demonstrated above, this is simply not true.  
The service medical records only document that he fell on his 
left wrist.  As the Board is not bound to accept medical 
conclusions which are based on a history supplied by the 
veteran, where the history is unsupported by the medical 
evidence, Black v. Brown, 5 Vet. App. 177, 180 (1993), the 
Board does not have to accept that portion of the diagnosis.  
See also Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In 
light of the fact that there is no clinical evidence of a 
hearing loss in service or for many years thereafter, and 
that the veteran's statements have limited probative value 
given the inconsistencies in his stories, the Board concludes 
that the preponderance of the evidence is against the claim 
for service connection for hearing loss in the right ear.  




ORDER

Service connection for hearing loss in the right ear is 
denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


